opinion.
Sternhagen :
The taxpayer, although not denying that the entire transaction was profitable, contends that the profit should be spread so that each payment received upon the notes would be treated as including a pro rata share of the income. But there is no evidence before us from -which we could infer that the property received in payment at the time of sale was not worth its face value. The cash was worth $5,000, the release from the obligation of the first mortgage was worth $5,000, and the notes were non constat worth their full face value (of. Wolf son’s Appeal, 1 B. T. A. 538) and were in due course promptly paid. We think, as in GhurcMIVs Appeal, 1 B. T. A. 168, that the gain was realized in 1920, as determined by the Commissioner.